06/03/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                         Assigned on Briefs March 31, 2021

             STATE OF TENNESSEE v. ERIC MANZENBERGER

                  Appeal from the Circuit Court for Sevier County
                        No. 24069-II James L. Gass, Judge
                     ___________________________________

                           No. E2020-00218-CCA-R3-CD
                       ___________________________________


A jury convicted the Defendant of driving under the influence of an intoxicant, driving in
excess of the speed limit, and violating the light law, and he received an effective
sentence of eleven months and twenty-nine days, with the sentence to be suspended after
fourteen days in confinement. On appeal, the Defendant asserts that the trial court erred
in denying his motion to suppress certain statements made to law enforcement. After a
review of the record, we conclude that the Defendant was not in custody under Miranda
v. Arizona, 384 U.S. 436 (1966), and we affirm the judgments.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, P.J., delivered the opinion of the court, in which ROBERT L.
HOLLOWAY, JR., and ROBERT H. MONTGOMERY, JR., JJ., joined.

John C. Barnes, Knoxville, Tennessee, for the appellant, Eric Manzenberger.

Herbert H. Slatery III, Attorney General and Reporter; James E. Gaylord, Senior
Assistant Attorney General; Jimmy B. Dunn, District Attorney General; and Brad Jones,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                       OPINION

                    FACTUAL AND PROCEDURAL HISTORY

       The Defendant was stopped by law enforcement for speeding and having a
malfunctioning brake light, and he was ultimately charged with driving under the
influence of an intoxicant (“DUI”) in addition to the speeding and light law violations.
See T.C.A. §§ 55-10-401; 55-8-152; 55-9-402. The Defendant moved to suppress several
of the statements he made to law enforcement on the basis that he was subjected to
custodial interrogation without being informed of his right to remain silent.

       The parties stipulated at the hearing on the motion to suppress that the facts
surrounding the arrest as summarized in the Defendant’s motion to suppress were
accurate. The motion summarized the arrest by stating that the vehicle was stopped for
speeding and a violation of the brake light law and that the arresting officer, Sergeant
Nathan Hatfield of the City of Gatlinburg Police Department, immediately asked the
Defendant how much he had had to drink, to which the Defendant responded that he had
consumed two Miller Lite draft beers. Sergeant Hatfield then asked the Defendant to
perform some field sobriety tests. According to the motion, the following exchange1 took
place:

               D: Just out of curiosity, what happens if I decline, sir?
               H: If you decline to take the test?
               D: Yes, sir.
               H: You’ll be placed under arrest.

        The Defendant argued that he was essentially in custody from the point at which
Sergeant Hatfield declared that the Defendant would be arrested if he did not perform the
tests. He further argued that the following interaction, which took place at the conclusion
of the field sobriety tests, constituted custodial interrogation:

              H: Couple more questions, how much beer or how much alcohol did
       you have to drink?
              D: I told you before – I had three drinks earlier.
              H: What kind were they?
              D: I had three beers earlier.
              H: What kind of beers?
              D: Miller Lite, sir, three of them, twelve ounces.
              H: Because in the car when I asked you, you stated that you had two,
       sixteen ounces. Which one is it? Two or three? …. Are you not sure?
              D: Two one-thousand, sir…. Two.
              H: You just said two one-thousand?
              D: I did, sir. I’m not going to lie to you. I did.
              H: What did you mean two one-thousand?
              D: It was an incorrect statement, sir. I don’t want to lie to you.

       1
           For clarity, we have made minor alterations in the typography and punctuation of the
interactions as summarized in the motion, but we have not altered the words spoken by Sergeant Hatfield
or the Defendant as quoted in the Defendant’s motion.
                                                 -2-
             H: Do you think that the alcohol in your system right now has
      caused you to drive poorly?
             D: Can I be honest with you, sir? That is a question I really don’t
      want to answer at the moment.
             H: Do you think that you are too intoxicated to drive?
             D: At the moment, honestly, no, sir.
             H: Do you feel buzzed or anything?
             D: I do slightly, sir, just want to be honest with you.
             H: On a scale of zero to ten, zero being completely sober and ten
      being really, really drunk, how do you feel right now?
             D: Three.

       The Defendant requested the suppression of all the statements he made after
Sergeant Hatfield informed him that if he did not perform the field sobriety tests, he
would be arrested. The trial court denied the motion, concluding that Sergeant Hatfield
was conducting an investigatory stop and that Sergeant Hatfield’s statement did not
transform the encounter into a custodial arrest.

       At trial, Sergeant Hatfield testified that at around 1:00 a.m. on March 2, 2017, he
observed the Defendant’s vehicle driving thirty-seven miles per hour on the highway in
downtown Gatlinburg, where the speed limit was twenty-five miles per hour. Sergeant
Hatfield further observed that one of the Defendant’s brake lights was not operating.
Sergeant Hatfield activated his blue lights and stopped the Defendant. The Defendant
responded appropriately by stopping in a trolley loading zone.

       Sergeant Hatfield testified that he could smell alcohol on the Defendant when he
approached the vehicle and that the Defendant’s eyes were bloodshot and glassy. He
asked the Defendant how much he had had to drink. Sergeant Hatfield testified that he
had difficulty understanding what the Defendant said, and that the Defendant’s speech
indicated impairment.

        The body camera video of the arrest was played for the jury, and the salient
exchanges substantially matched the transcript contained in the Defendant’s motion to
suppress. Sergeant Hatfield informed the Defendant he was being stopped for speeding
and a broken tail light, and he asked for and took possession of the Defendant’s driver’s
license. The Defendant gave Sergeant Hatfield the address of the cabin where he was
staying and told Sergeant Hatfield he had consumed two sixteen-ounce Miller Lite beers
approximately two hours before being stopped. A passenger in the vehicle also
acknowledged having consumed alcohol. The Defendant was asked to exit the car, move
to the sidewalk, and perform field sobriety tests. The Defendant asked Sergeant Hatfield,

                                          -3-
“Just out of curiosity, what happens if I decline, sir?” Sergeant Hatfield responded, “If
you decline to take the test? You’ll be placed under arrest.”

       Sergeant Hatfield asked the Defendant to do the walk-and-turn test. Sergeant
Hatfield testified that the Defendant failed to follow the instruction about maintaining his
position while he listened to Sergeant Hatfield complete the instructions. According to
Sergeant Hatfield, the Defendant made an improper turn, stopped to steady himself, and
asked for instructions to be repeated although remembering the instructions was part of
the divided attention test. Sergeant Hatfield stated that two “clues” on the test may
indicate impairment and that he observed three “clues” with the Defendant’s
performance. The Defendant also performed the one-leg stand test, during which he was
asked to hold up his leg while counting “one one-thousand, two one-thousand,” etc.
Sergeant Hatfield testified the Defendant put his foot down three times, used his arms for
balance, and swayed. Sergeant Hatfield stated that two “clues” would indicate
impairment on this test and that he observed three “clues” during the Defendant’s
performance.

        At the conclusion of the tests, Sergeant Hatfield again asked the Defendant
regarding his consumption of alcohol, and the Defendant made the statements challenged
in the motion to suppress, including that he felt “buzzed” and had consumed “two one-
thousand” beers. Sergeant Hatfield arrested the Defendant. Prior to reading him his
rights, Sergeant Hatfield asked the Defendant about the ownership of the car and stated
that, because the Defendant’s passenger had acknowledged drinking, law enforcement
would have to “come up with something to do.” The Defendant responded, “Is there any
way that we can have someone sober come pick us up?”

       Sergeant Hatfield testified that the Defendant subsequently refused to submit to a
breathalyzer test after having been given the implied consent form. The Defendant felt
nauseated during the ride to the police department, and he vomited multiple times during
the booking process. The vomit smelled of alcohol.

        On cross-examination, Sergeant Hatfield agreed that he stopped the Defendant for
speeding and a brake light violation and that neither of those things are indicative of
impaired driving. He testified that the Defendant reacted to the activation of the
emergency lights in a “fair, normal manner” and that the Defendant’s manner of stopping
his vehicle did not indicate impairment. He agreed that being pulled over was a “real
world divided attention test” and that the Defendant performed appropriately. He agreed
that the Defendant was polite and knew the address of the cabin where he was staying.

      Sergeant Hatfield testified that the smell of alcohol associated with the Defendant
was “moderate” and consistent with drinking two beers. He agreed that the Defendant
                                           -4-
did not make mistakes on walking heel-to-toe or stepping off the line on the walk-and-
turn test, even though he had eighteen opportunities to make a mistake. He agreed that
performance on the field sobriety tests could be affected by age, weight, or medical issues
and that poor performance did not necessarily indicate intoxication. He acknowledged
that the Defendant attributed his nausea to altitude sickness and that the Defendant was
visiting Gatlinburg from a city which was near sea level. He also agreed nausea could be
a symptom of anxiety.

       The jury convicted the Defendant as charged, and the Defendant was sentenced to
eleven months and twenty-nine days for the DUI, with fourteen days served in jail and
the remainder on probation. He was sentenced to thirty days of unsupervised probation
for speeding and for the light violation, and he was assessed fines for the convictions.
The Defendant moved for a new trial, asserting in part that the trial court had erred in the
suppression decision. The trial court denied the motion, and the Defendant appeals.

                                       ANALYSIS

        The Defendant asserts that the trial court erred in admitting the statements he
made to Sergeant Hatfield after he was told that a failure to perform the field sobriety
tests would result in his arrest. The State responds that the Defendant was not in custody
for the purposes of Miranda v. Arizona, 384 U.S. 436 (1966), and that any error was
harmless in light of the evidence at trial. We conclude that, under the totality of the
circumstances, the Defendant was not in custody and that the trial court, accordingly, did
not err in admitting the statements.

       A trial court’s findings of fact in a suppression hearing are binding on the
appellate court unless the evidence preponderates against them. State v. Clark, 452
S.W.3d 268, 282 (Tenn. 2014). Questions regarding the “credibility of the witnesses, the
weight and value of the evidence, and resolution of conflicts in the evidence are matters
entrusted to the trial judge as the trier of fact.” State v. Odom, 928 S.W.2d 18, 23 (Tenn.
1996). The party who prevails at the trial level is entitled to the strongest legitimate view
of the evidence and to reasonable and legitimate inferences which may be drawn from it.
State v. Echols, 382 S.W.3d 266, 277 (Tenn. 2012). Questions of law and mixed
questions of law and fact are reviewed de novo with no presumption of correctness. State
v. Meeks, 262 S.W.3d 710, 722 (Tenn. 2008). An appellate court may consider evidence
adduced at trial in determining the correctness of a ruling on a motion to suppress. State
v. Sanders, 452 S.W.3d 300, 306 (Tenn. 2014). When the trial court’s factual findings do
not depend on the court’s evaluation of witness credibility but on evidence which may be
reviewed in its entirety on appeal, such as a videotapes or transcripts, those factual
findings are reviewed de novo. Id.; State v. Dailey, 273 S.W.3d 94, 100 (Tenn. 2009).

                                            -5-
       Both the United States Constitution and Tennessee Constitution protect against
compelled self-incrimination. U.S. Const. amend. V; Tenn. Const. art. I, § 9.
Accordingly, law enforcement are required to inform a suspect who is questioned in
police custody that: “(a) he has the right to remain silent; (b) any statement made may be
used against him; (c) he has the right to the presence of an attorney; and (d) if he cannot
afford an attorney, one will be appointed for him prior to questioning, if he so desires.”
State v. Anderson, 937 S.W.2d 851, 853 (Tenn. 1996) (citing Miranda, 384 U.S. at 444).
Furthermore, “‘the prosecution may not use statements, whether exculpatory or
inculpatory, stemming from custodial interrogation of the defendant unless it
demonstrates the use of procedural safeguards effective to secure the privilege against
self-incrimination.’” State v. Walton, 41 S.W.3d 75, 82 (Tenn. 2001) (quoting Miranda,
384 U.S. at 444).

       Miranda warnings are required only when a suspect is subjected questioning or its
functional equivalent while in custody. Walton, 41 S.W.3d at 82. Custodial interrogation
is “‘questioning initiated by law enforcement officers after a person has been taken into
custody or otherwise deprived of his freedom of action in any significant way.’”
Anderson, 937 S.W.2d at 853 (quoting Miranda, 384 U.S. at 444). Here, the parties do
not dispute that Sergeant Hatfield’s questions constituted interrogation. The custody
analysis requires determining “whether, under the totality of the circumstances, a
reasonable person in the suspect’s position would consider himself or herself deprived of
freedom of movement to a degree associated with a formal arrest.” Anderson, 937
S.W.2d at 855. Relevant factors include:

      the time and location of the interrogation; the duration and character of the
      questioning; the officer’s tone of voice and general demeanor; the suspect’s
      method of transportation to the place of questioning; the number of police
      officers present; any limitation on movement or other form of restraint
      imposed on the suspect during the interrogation; any interactions between
      the officer and the suspect, including the words spoken by the officer to the
      suspect, and the suspect’s verbal or nonverbal responses; the extent to
      which the suspect is confronted with the law enforcement officer’s
      suspicions of guilt or evidence of guilt; and finally, the extent to which the
      suspect is made aware that he or she is free to refrain from answering
      questions or to end the interview at will.

Id. However, the factors are not exclusive, and the ultimate inquiry evaluates the totality
of the circumstances in light of those factors which are relevant. Id.

       It is undeniable that a routine traffic stop “significantly curtails the ‘freedom of
action’ of the driver and passengers.” Berkemer v. McCarty, 468 U.S. 420, 436 (1984).
                                           -6-
The driver is certainly not free to leave or disobey a directive to pull over, and such a stop
constitutes a seizure. Id. at 436-37; see Maryland v. Shatzer, 559 U.S. 98, 112-13 (2010)
(noting that freedom of movement is not accorded talismanic power in the custody
analysis because the application of Miranda should be governed by the concerns
regarding coercion which underlie the decision). Nevertheless, in Berkemer, the United
States Supreme Court held that persons temporarily detained pursuant to routine traffic
stops are not “in custody” for the purposes of Miranda. Berkemer, 468 U.S. at 440; see
State v. Michael Hugo Brooks, No. W2009-00274-CCA-R3-CD, 2010 WL 481212, at *2
(Tenn. Crim. App. Feb. 11, 2010) (noting that a person is not ‘in custody’ for the
purposes of Miranda when the person is temporarily detained for a traffic stop,
“including one involving intoxication”). The Berkemer court noted that two features of
such stops militate against the underlying concerns which Miranda was intended to allay:

              First, detention of a motorist pursuant to a traffic stop is
       presumptively temporary and brief. The vast majority of roadside
       detentions last only a few minutes. A motorist’s expectations, when he sees
       a policeman’s light flashing behind him, are that he will be obliged to spend
       a short period of time answering questions and waiting while the officer
       checks his license and registration, that he may then be given a citation, but
       that in the end he most likely will be allowed to continue on his way. In
       this respect, questioning incident to an ordinary traffic stop is quite
       different from stationhouse interrogation, which frequently is prolonged,
       and in which the detainee often is aware that questioning will continue until
       he provides his interrogators the answers they seek.

               Second, circumstances associated with the typical traffic stop are not
       such that the motorist feels completely at the mercy of the police. To be
       sure, the aura of authority surrounding an armed, uniformed officer and the
       knowledge that the officer has some discretion in deciding whether to issue
       a citation, in combination, exert some pressure on the detainee to respond to
       questions. But other aspects of the situation substantially offset these
       forces. Perhaps most importantly, the typical traffic stop is public, at least
       to some degree. Passersby, on foot or in other cars, witness the interaction
       of officer and motorist. This exposure to public view both reduces the
       ability of an unscrupulous policeman to use illegitimate means to elicit self-
       incriminating statements and diminishes the motorist’s fear that, if he does
       not cooperate, he will be subjected to abuse. The fact that the detained
       motorist typically is confronted by only one or at most two policemen
       further mutes his sense of vulnerability. In short, the atmosphere
       surrounding an ordinary traffic stop is substantially less “police dominated”

                                            -7-
        than that surrounding the kinds of interrogation at issue in Miranda itself,
        … and in the subsequent cases in which we have applied Miranda.

Berkemer, 468 U.S. at 437-39 (footnotes and citations omitted). The Berkemer court
instead likened an ordinary traffic stop to a Terry stop in its brevity and “nonthreatening”
nature. Id. at 439-40 & n.29 (noting that a traffic stop supported by probable cause may
exceed the scope of a Terry stop) (citing Terry v. Ohio, 392 U.S. 1 (1968)). The Court
went on to caution that “[i]f a motorist who has been detained pursuant to a traffic stop
thereafter is subjected to treatment that renders him ‘in custody’ for practical purposes, he
will be entitled to the full panoply of protections prescribed by Miranda.” Id. at 440.

       Because the only relevant concern to the custody determination of a person seized
pursuant to a traffic stop is a reasonable person’s understanding of his or her freedom of
movement, “[a] policeman’s unarticulated plan has no bearing on the question whether a
suspect was ‘in custody’ at a particular time.” Id. at 442. A police officer’s belief
regarding whether or not the suspect is in custody is one among many factors to consider,
“‘but only if the officer’s views or beliefs were somehow manifested to the individual
under interrogation and would have affected how a reasonable person in that position
would perceive his or her freedom to leave.’” Anderson, 937 S.W.2d at 854 (emphasis
omitted) (quoting Stansbury v. California, 511 U.S. 318, 325 (1994)). In Berkemer, the
Court noted that although the officer had determined he would arrest the defendant, this
intention was not communicated to the defendant, and accordingly did not have any
impact on the custody analysis. Berkemer, 468 U.S. at 442. The analysis in Berkemer
specifically cited to the fact that “[a]t no point during that interval was respondent
informed that his detention would not be temporary.” Berkemer, 468 U.S. at 441-42.

       The Defendant’s argument that he was in custody in this case turns on Sergeant
Hatfield’s telling the Defendant that, if the Defendant refused to perform the field
sobriety tests, Sergeant Hatfield would place him under arrest.2 He asserts that this
statement transformed the interaction into a custodial interrogation. “An officer’s
knowledge or beliefs may bear upon the custody issue if they are conveyed, by word or
deed, to the individual being questioned.” Stansbury, 511 U.S. at 325; see United States

        2
           Although the Defendant asserts that the trial court applied Fourth Amendment jurisprudence and
that this case “involves a choice between two constitutional doctrines which under the particular facts of
the Appellant’s case are in conflict,” we observe that the question of whether Sergeant Hatfield had
reasonable suspicion to detain or probable cause to arrest the Defendant is separate from the question of
whether the Defendant was in custody for the purposes of Miranda when Sergeant Hatfield questioned
him. See United States v. Salvo, 133 F.3d 943, 949 (6th Cir. 1998). The issue raised on appeal is whether
the Defendant was in custody, that is, whether a reasonable person would consider himself deprived of
freedom of movement to a degree associated with a formal arrest such that Sergeant Hatfield should have
informed him of his Miranda rights. We accordingly limit our analysis to this issue.
                                                  -8-
v. Moore, 104 F.3d 377, 389 n.5 (D.C. Cir. 1997) (“[T]he Berkemer Court ... recognized
that the distinction between a ‘traffic stop’ and being ‘in custody’ rested not only upon
the fact that the stop would be ‘presumptively temporary and brief,’ but equally upon the
motorist’s expectations ‘that in the end he most likely will be allowed to continue on his
way.’” (Quoting Berkemer, 468 U.S. at 437)). Threats of arrest are pertinent to the
determination of whether a suspect is in custody. See United States v. Panak, 552 F.3d
462, 467-68 (6th Cir. 2009) (noting that “[h]ad this interview occurred in a less congenial
location, had the officers by word or action asserted their arrest authority or had they
threatened Panak by emphasizing their knowledge of her guilt,” their failure to inform the
defendant that she was free to leave may have “made all the difference”). Accordingly,
“numerous courts have indicated that whether law enforcement officers threatened arrest
or other penalties to induce cooperation is an important element to assess in evaluating
whether a defendant was in custody.” United States v. Blakey, 294 F. Supp. 3d 487, 494
(E.D. Va. 2018) (citing cases).

       Certainly, courts have concluded that the absence of such a threat weighs against a
finding of custody. See Yarborough v. Alvarado, 541 U.S. 652, 664 (2004) (noting that,
when the defendant’s parents brought him to the police station for an interview, one
factor weighing against custody was that law enforcement did not threaten the defendant
with arrest or suggest he would be arrested); State v. Timothy A. Summers, No. E2007-
02127-CCA-R3-CD, 2008 WL 4613664, at *4 (Tenn. Crim. App. Oct. 13, 2008) (the
defendant was not made aware that the officer did not intend to let him leave based on the
fact that the defendant was driving and smelled of alcohol); State v. Andrew Lay, No.
M1998-00257-CCA-R3-CD, 2000 WL 329948, at *3-4 (Tenn. Crim. App. Mar. 30,
2000) (noting that the defendant was not in custody at the time he made incriminating
statements during a traffic stop in part because “the appellant was detained for a short
period of time prior to his arrest, and the officer never informed the appellant that he was
not free to leave”).

        On the other hand, a threatened arrest is a factor that weighs in favor of a
determination that the suspect was in custody under Miranda. See United States v.
Leong, No. 96-4876, 116 F.3d 1474, at *1, *4 (4th Cir. 1997) (the defendant was in
custody when the officer told the occupants of the vehicle that “they were ‘all going to be
placed under arrest’ until he could determine who owned the firearm”); Blakey, 294 F.
Supp. 3d at 496 (concluding that the defendant, who voluntarily entered a police vehicle
and was driven around while he was interviewed, was in custody when he was repeatedly
threatened with arrest if he did not cooperate by revealing information about drug
trafficking); Sevier v. Turner, 742 F.2d 262, 267–68 (6th Cir. 1984) (noting that if the
factual allegations were true, the defendant was in custody when the circumstances
included a letter sent to the defendant, who was delinquent in child support, that he would

                                           -9-
be arrested if he did not appear in court and a threat of arrest if he did not sign a consent
order).

       Others courts have found that, in light of the totality of the circumstances, a threat
of arrest was not dispositive of the issue and that the defendant was not in custody. State
v. James, 225 P.3d 1169, 1173 (Idaho 2010) (concluding that “the threat of lawful arrest
alone does not transform non-custodial questioning into the functional equivalent of
arrest” when the officer threatened to arrest all the occupants of the car if none admitted
possession of the drugs); People v. Linda Sue Lumbreras, No. 311971, 2013 WL
3766589, at *3 (Mich. Ct. App. July 18, 2013) (concluding that the defendant was not in
custody when she was asked to reenter a patrol vehicle after being informed she could
possibly be arrested if she did not cooperate).

       The ultimate inquiry remains whether a reasonable person in the Defendant’s
position would consider himself “deprived of freedom of movement to a degree
associated with a formal arrest.” Anderson, 937 S.W.2d at 855. In other words, a
reasonable person’s understanding of the nature and expected length of the detention
bears on the custody determination. See United States v. Leevern Johnson, No. CR05-
4063-MWB, 2005 WL 2704892, at *11 (N.D. Iowa Oct. 20, 2005) (concluding that the
defendant was not in custody when the officer informed him only that he would be
detained until a booking photograph became available for comparison because the
circumstance would not cause “a reasonable person to believe that the detention was not
temporary and that he would not soon be free to leave.”); People v. Null, 233 P.3d 670,
677 (Colo. 2010) (the defendant was in custody after a traffic stop when he attempted to
leave and was stopped, when he failed field sobriety and breathalyzer tests, and when the
circumstances established “objective reasons to believe that he was under arrest and
would not be briefly detained and then released”).

       In the case at bar, the Defendant was stopped for speeding and a brake light
violation in downtown Gatlinburg. Sergeant Hatfield was alone when he stopped the
Defendant, and although another officer later arrived on the scene, the only police officer
with whom the Defendant interacted was Sergeant Hatfield. The interaction between the
Defendant and Sergeant Hatfield was cordial throughout, and the stop lasted
approximately fourteen minutes prior to the Defendant’s arrest. The scene remained
public, with the Defendant being asked to perform field sobriety tests on the sidewalk of
a well-lit trolley stop. The Defendant was made aware that Sergeant Hatfield had
stopped him for speeding and for the brake light violation and that Sergeant Hatfield then
suspected he might be intoxicated. The Defendant asked Sergeant Hatfield what would
happen if he refused to take the field sobriety tests and Sergeant Hatfield responded that
the Defendant would be arrested if he refused. Sergeant Hatfield’s response in this case
was conditioned on his hypothetical inability to further his investigation. Sergeant
                                           - 10 -
Hatfield did not tell the Defendant that he had already determined that the Defendant
would definitely be arrested as a result of the traffic stop, and he did not raise the specter
of arrest as a tool to coerce the Defendant into making a statement. Instead, he was
responding to the Defendant’s hypothetical question regarding what action he would take
if the Defendant did not cooperate with further investigation. We conclude that a
reasonable person in the Defendant’s situation would conclude that Sergeant Hatfield’s
determination regarding whether to arrest the Defendant was being delayed until Sergeant
Hatfield had furthered his investigation. See Abrahamson v. State, 623 S.E.2d 764, 767
(Ga. Ct. App. 2005) (when the defendant was asked to remain in her vehicle until a DUI
officer arrived, “a reasonable person could conclude that her freedom of action was only
temporarily curtailed and that a final determination of her status was simply delayed”).
Accordingly, while the Defendant certainly remained under a temporary detention, we do
not think he was “deprived of freedom of movement to a degree associated with a formal
arrest” as a result of Sergeant Hatfield’s statement alone. Anderson, 937 S.W.2d at 855.
While Sergeant Hatfield retained possession of the Defendant’s driver’s license, see State
v. Daniel, 12 S.W.3d 420, 427 (Tenn. 2000), such an action is typical of a temporary
roadside seizure and does not necessarily implicate Miranda. Although Sergeant
Hatfield’s response weighs in favor of a finding of custody, the bulk of the factors listed
in Anderson ultimately weigh against a finding of custody. We note that this court has
previously determined that an inability to pass a field sobriety test does not convert a
traffic stop into a custodial detention for Miranda purposes. State v. Amber Lee Stidham,
No. M2007-01757-CCA-R3-CD, 2008 WL 5397900, at *5 (Tenn. Crim. App. Dec. 30,
2008) (rejecting the defendant’s contention that she was in custody after failing field
sobriety tests). We accordingly conclude that the trial court did not err in admitting the
statements.

                                      CONCLUSION

       Based on the foregoing analysis, we affirm the trial court’s judgments.



                                    ____________________________________________
                                     JOHN EVERETT WILLIAMS, PRESIDING JUDGE




                                            - 11 -